Citation Nr: 1136574	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  92-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1970 to March 1972, which included service in Vietnam from October 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1992 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified at a hearing before a Member of the Board in October 1992.  A transcript of those proceedings has been associated with the Veteran's claims file.  

The Board previously remanded the Veteran's claim seeking service connection for PTSD in July 1993 and January 1999.  In February 2005, the Board denied service connection for PTSD, and the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2005 Joint Motion for Remand (Joint Motion), the parties agreed to vacate the Board's decision and remand the case, and the Court granted the Joint Motion in January 2006.   The Board remanded the case in April 2007 for completion of the development mandated by the Joint Motion, and the Board remanded the Veteran's claim again in November 2008 for further evidentiary development.  As service connection or PTSD remains denied, the case has now been returned to the Board for further appellate review.  

During the course of this appeal, the Veteran has had multiple cerebrovascular accidents, and he currently suffers from vascular dementia, total incontinence, right side hemiparesis, and an inability to communicate.  By an October 2002 rating action, the RO determined that the Veteran is incompetent for VA purposes.



FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran was diagnosed with PTSD during the course of this appeal.

2.  A private medical opinion relates the Veteran's PTSD to his reported in-service stressors.

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record supports a finding that the Veteran engaged in combat with the enemy, thereby corroborating his report of experiencing combat-related stressors during service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the instant case, the Board is granting service connection for PTSD; thus, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

To establish entitlement to service connection for PTSD a veteran must provide:    (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

Additionally, pursuant to the recently enacted provisions of 38 C.F.R. § 3.304(f)(3), the credible supporting evidence that the claimed in-service stressor occurred may be established through credible lay testimony alone if the in-service stressor involves fear of hostile military or terrorist activity.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010).

Turning first to the initial requirement for establishing service connection for PTSD, namely medical evidence diagnosing PTSD, the Board notes that while the various VA examinations afforded the Veteran during the course of the appeal have failed to reflect diagnoses of PTSD, the Veteran's VA treatment records reflect diagnoses of and treatment for PTSD.  Specifically, a July 1990 VA hospitalization discharge summary lists PTSD among the Veteran's diagnosed psychiatric disorders, and the Veteran's subsequent VA psychiatric treatment of record from 1991 to 1999 reflect his treatment for PTSD, including his in-patient treatment for PTSD in 1999.  Moreover, a November 2006 evaluation performed by a private psychologist reflects the psychologist's opinion that the Veteran did indeed meet the full diagnostic criteria for PTSD based on her review of the medical evidence of record, including the Veteran's VA examination reports and treatment records.

As referenced above, the Veteran experienced several cerebral vascular accidents in 2002, which left him with a severe cognitive impairment, and the Veteran was determined incompetent for VA purposes by a rating action issued in October 2002.  Likewise, psychiatric evaluations performed thereafter fail to reflect diagnoses of PTSD, rather reflecting the Veteran's predominant psychiatric impairment to be vascular dementia.  Nevertheless, as the evidence of record reflects that the Veteran has been diagnosed with PTSD during the applicable rating period, the threshold requirement of a medical diagnosis of PTSD has been satisfied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

Therefore, the Board turns next to a determination as to whether there is evidence of a link, established by medical evidence, between the Veteran's PTSD and an in-service stressor.  In that regard, the Board notes that the private psychologist who conducted a comprehensive review of the medical evidence of record in 2006 opined that the Veteran's PTSD was indeed related to his stressful experiences while serving in the Republic of Vietnam.  Moreover, the Veteran's VA treatment records reflecting his treatment for PTSD reference his Vietnam-related experiences.  The Board finds that this evidence is sufficient to establish the second prong of the criteria for establishing service connection for PTSD.

As the first two criteria for service connection for PTSD have been met, the Board turns to the final prong of the analysis, whether there is credible supporting evidence that the claimed in-service stressor occurred.  At the outset, the Board notes that pursuant to 38 C.F.R. § 3.304(f)(2), the Veteran's lay testimony alone may establish the occurrence of a claimed in-service combat-related stressor, if the evidence of record reflects that the Veteran engaged in combat with the enemy.  38 C.F.R. 3.304(f)(2) (2010).  

The Veteran reports experiencing numerous stressful experiences while serving in the Republic of Vietnam, including witnessing the wounding and deaths of fellow soldiers and discovering dead children.  The Veteran's personnel records reflect that while he was trained as a medical corpsman prior to his Vietnam service, his military occupational specialty during his period of Vietnam service was as an infantryman, and he was assigned to the 25th Infantry Division, Division Combat Assistance Team (DCAT) 99, Third Regional Assistance Command (TRAC), APO 99309.  The Veteran's personnel records further reflect that his duties included guarding the bunkers at the Pohl Compound.  The Board determines that this evidence suggests that the Veteran participated in combat operations with the 25th Infantry Division during his Vietnam service.  Moreover, while the Veteran has not been awarded a Combat Infantryman Badge in connection with his Vietnam service, this may be explained by the evidence reflecting that his formal Military Occupational Specialty was as a medic.   

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the evidence of record reflects that the Veteran engaged in combat with the enemy while serving in Vietnam and has reported combat-related stressors.  See 38 C.F.R. 3.304(f)(2) (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As such, the Board finds that the third element for establishing service connection for PTSD has been satisfied.  

In sum, given the evidence of record establishing the three elements required for service connection for PTSD, the Board concludes that a basis for granting the Veteran's appeal has been presented.  


ORDER

Service connection for PTSD is granted, subject to the laws governing the grant of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals 




Department of Veterans Affairs


